DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 05/17/2022 have been fully considered. 
Regarding claim[s] 1, 2, 4, 5, 6, 8 under the rejection for obviousness, applicant's remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will answer all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 2 - 4 of the remarks as filed: “
B. ARGUMENTS

1. Claims 1-8

The examiner’s rejection is traversed for the following reasons.

When determining whether a claim is obvious, an examiner must make “a searching
comparison of the claimed invention — including all its limitations — with the teaching of the prior art.” In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) (emphasis added). Thus, “obviousness requires a suggestion of all limitations in a claim.” CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (CCPA 1974)). Moreover, as the Supreme Court recently stated, “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR Int 1 v. Teleflex Inc., 1278. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (emphasis added)).

Here, all the limitations are not taught or suggested by the prior art.

Claim 1 reads as follows (emphasis added):

	1. An apparatus for registering biometric information, comprising:

	one or more processors; and

	one or more network communication interfaces,

	wherein the one or more processors are configured to

	generate a registration target biometric template based on biometric
information of a user,

	transmit a biometric information registration request including the
registration target biometric template to a server through the one or more
communication interfaces,

	acquire transaction information based on the biometric information registration request from the server through the one or more communication interfaces,

	generate an electronic signature for the transaction information using a private key, 
	transmit the electronic signature for the transaction information to the server through the one or more communication interfaces, and
	acquire a registration result for the registration target biometric template based on a verification result for the electronic signature from the server through the one or more communication interface 

	1. “acquire transaction information based on the biometric information registration request from the server through the one or more network communication interfaces”

	The above claimed features are not taught or suggested by the prior art.

	The examiner cites Tussy, Figure 1, and paragraph [0097] with respect to the transaction information of the present invention:

[0097] In some embodiments, a copy of the enrollment information may be stored on the mobile device 112, and the mobile device 112 may verify that the credentials received on the mobile device 112 sufficiently correspond with the enrollment information. This would allow a user to secure documents, files, or applications on the mobile device 112 itself in addition to securing a user's account hosted on a remote device, such as the authentication server 120, even when a connection to the authentication server 120 may be temporarily unavailable, such as when a user does not have access to the Internet. Further, this would allow the user to secure access to the mobile device 112 itself. Or enrollment info may be stored on server. 

	The examiner considers that the “enrollment information” of Tussy corresponds to the “transaction information” of the present invention. However, the enrollment information of Tussy, which is the “enrollment biometrics, movement, and other information” (see paragraph [009] of Tussy, refers to information which is pre-registered in the server or mobile device to use an authentication system, and corresponds to the claimed “registration target biometric template based on biometric information of a user” of the present application.
	Moreover, Tussy describes that the enrollment information is separately stored on the mobile device so that when a connection to the authentication server is temporarily unavailable, the mobile device may verify whether authentication information (credentials; authentication images) (see paragraph [0092] of Tussy) corresponds with the enrollment information. (See paragraph [0097] of Tussy.)
	However, in claim 1 of the present invention, the biometric information registration request including the “registration target biometric template (enrollment information)” is transmitted to the server, and transaction information is generated in the server on the basis of the “biometric information registration request”. In addition, when the transaction information is transmitted to the apparatus for registering biometric information of a user, an electronic signature for the transaction information is generated, and then through electronic signature verification of the server, it is determined whether or not the registration target biometric template is registered.
	That is, the transaction information of claim 1 of the present invention is not enrollment information itself but information which is separately generated in the server to verify the validity of registration of the registration target biometric template (whether the biometric information registration request has been received from a reliable terminal), and the transaction information is subject to the electronic signature in the apparatus for registering biometric information of a user.
Thus, the transaction information is different from the enrollment information, disclosed in Tussy, which is stored on the mobile device and subject to matching with the authentication information.
	Accordingly, the claimed features of “acquire transaction information based on the biometric information registration request from the server through the one or more network communication interfaces” associated with the other claimed features are not taught or suggested by the prior art.
	Ahn does not cure the deficiency of Tussy.
	Therefore, claim 1 as amended and its dependent claims are not obvious over the prior art.
	Claim 5 has the substantially same features. Thus, for the same reasons, claim 5 and its dependent claims are not obvious over the prior art.

	Withdrawal of the rejection is respectfully requested.”


In response the examiner isn’t persuaded, the examiner points out that r applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,……..In addition, when the transaction information is transmitted to the apparatus for registering biometric information of a user, an electronic signature for the transaction information is generated, and then through electronic signature verification of the server, it is determined whether or not the registration target biometric template is registered.
	That is, the transaction information of claim 1 of the present invention is not enrollment information itself but information which is separately generated in the server to verify the validity of registration of the registration target biometric template (whether the biometric information registration request has been received from a reliable terminal), and the transaction information is subject to the electronic signature in the apparatus for registering biometric information of a user.
Thus, the transaction information is different from the enrollment information, disclosed in Tussy, which is stored on the mobile device and subject to matching with the authentication information…………) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
What is further, applicant has not defined what the transaction information generated by the server is to embody or not to embody. Therefore, the “enrollment information,” disclosed by Tussy & the biometric data used for authentication and registration of the biometric data of Ahn, which is mapped to applicant’s claimed feature of “transaction information,” is fair and reasonable under broadest reasonable interpretation of the claimed invention [BRI].
Applicant states on page[s] 5, 6 of the remarks as filed: “
2. 	“generate an electronic signature for the transaction information using a private key, transmit the electronic signature for the transaction information to the server through the one or more communication interfaces”

	The above claimed features are not taught or suggested by the prior art.

	The examiner admitted that the above claimed features associated with the electronic signature are not disclosed in ““Tussy” but did argue that the above claimed features are disclosed in Ahn.

          The relevant disclosures of Ahn are as follows:

[0149] The decryption key storage server may decrypt the encrypted biometric information for authentication and biometric information for registration corresponding to the identifier using the decryption key corresponding to the identifier (740).

         [0037] The encryption and the decryption may be performed by a symmetric      encryption/decryption method or an asymmetric encryption/decryption method. Here, the symmetric encryption/decryption method indicates an algorithm or a method in which an encryption key that is used for encryption is identical to a decryption key that is used for interpreting, that is, decrypting, a password. On the other hand, the asymmetric encryption/decryption method indicates an algorithm in which an encryption key and a decryption key are different.

       [0038] Examples of a symmetric key include Triple Data Encryption Standard (3DES), Advanced Encryption Standard (AES), SEED, Academy- Research Institute-Agency (ARIA) DES, CRYPTON, RIJNDAEL, CAST256, RC6, RC5, RC4, RC2, TWOFISH, MARS, SERPENT, SKIPJACK, International Data Encryption Algorithm (IDEA), SEAL, DESX, BLOWFISH, CAST128, SAFER, etc., and examples of an asymmetric key include Rivest Shamir Adleman (RSA), ElGamal, Elliptic Curve Crypto (ECC) system, Digital Signature Standard (DSS), Public Key Partners (PKP), etc. It is self-evident that the symmetric key and the asymmetric key are not limited to the above examples, and information which has not been mentioned above but is used in the symmetric encryption/decryption method or the asymmetric encryption/decryption method may also be included in the symmetric key or the asymmetric key.

       AHN discloses that the encryption/decryption of the biometric information for registration and the biometric information for authentication is performed by a symmetric or asymmetric encryption/decryption algorithm.
      However, in AHN, the encryption/decryption using the symmetric/asymmetric key is performed on the biometric information for authentication and the biometric information for registration, whereas, in claim 1 of the present invention, the encryption using the private key is performed on the transaction information to generate an electronic signature.
      The above feature of AHN may be similar at most to the features of claim 2 of the present application of “generating ciphertext for the registration target biometric template using identification information of the user”.

      Thus, AHN discloses only the feature of enhancing security of the biometric information simply by encrypting the biometric information, but never discloses the feature in which, like in the present invention, an apparatus for registering biometric information generates an electronic signature by encrypting transaction information separately generated in the server and acquires a registration result for the registration target biometric template through verification of the electronic signature.

      Therefore, claim 1 as amended and its dependent claims are not obvious over the prior art.

      Claim 5 has the substantially same features. Thus, for the same reasons, claim 5 and its dependent claims are not obvious over the prior art.

Withdrawal of the rejection is respectfully requested.”


	In response the examiner isn’t persuaded, the examiner points to the prior art of Ahn. Specifically, at Figure # 7, steps 740, 750, and paragraph: 0149, The decryption key storage server may decrypt the encrypted biometric information for authentication and biometric information for registration corresponding to the identifier using the decryption key corresponding to the identifier (740). [i.e. applicant’s generate an electronic signature for the transaction information using a private key, transmit the electronic signature for the transaction information to the server] Then at paragraph: 0150, The decryption key storage server may determine whether or not the decrypted biometric information for authentication and the biometric information for registration corresponding to the identifier match (750). 
Where at paragraph: 0037, The encryption and the decryption may be performed by a symmetric encryption/decryption method or an asymmetric encryption/decryption method. Here, the symmetric encryption/decryption method indicates an algorithm or a method in which an encryption key that is used for encryption is identical to a decryption key that is used for interpreting, that is, decrypting, a password. On the other hand, the asymmetric encryption/decryption method indicates an algorithm in which an encryption key and a decryption key are different. Then of paragraph: 0038, Examples of a symmetric key include Triple Data Encryption Standard (3DES), Advanced Encryption Standard (AES), SEED, Academy-Research Institute-Agency (ARIA) DES, CRYPTON, RIJNDAEL, CAST256, RC6, RC5, RC4, RC2, TWOFISH, MARS, SERPENT, SKIPJACK, International Data Encryption Algorithm (IDEA), SEAL, DESX, BLOWFISH, CAST128, SAFER, etc., and examples of an asymmetric key include Rivest Shamir Adleman (RSA), EIGamal, Elliptic Curve Crypto (ECC) system, Digital Signature Standard (DSS), Public Key Partners (PKP), etc. It is self-evident that the symmetric key and the asymmetric key are not limited to the above examples, and information which has not been mentioned above but is used in the symmetric encryption/decryption method or the asymmetric encryption/decryption method may also be included in the symmetric key or the asymmetric key.
Further of Ahn, at Figure # 7, step 730, and paragraph: 0148, The decryption key storage server may extract a decryption key corresponding to the identifier from at least one decryption key (730). This meets applicant’s claim language of: “transmit the electronic signature for the transaction information to the server through the one or more network communication interfaces.”
Response to Amendment
Status of the instant application:
Claim[s] 11, 13, 17, 19 are cancelled. 
Claim[s] 1 – 10, 12, 14, 15, 16, 18, 20 are pending in the instant application. 
Regarding claim[s] 1 – 4, and 9 – 14 under the non – statutory subject matter rejection under 35 USC 101, applicant’s claim amendment of “network communication interface,” has been inspected. Therefore, the rejections are withdrawn. 
Regarding claim[s] 9, 11, 15, 17 under the anticipatory rejection – 35 USC 102, applicant’s incorporation of the allowable subject matter claim and any intermediary claims has been inspected, therefore, the rejections are withdrawn. 
Regarding claim[s] 10, 14, 16, 20 under the obviousness rejection – 35 USC 103, by virtue of each claim dependent depending from either allowable claim 9 and 15 herein, therefore, the rejections are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 2, 4, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tussy et al. [US PGPUB # 2016/0063235] in view of AHN et al. [US PGPUB # 2017/0264429]
As per claim 1. Tussy does teach an apparatus for registering biometric information [Tussy, paragraph: 0009, lines 1 – 7, In one embodiment, the user may enroll in the system by providing enrollment images of the user's face. The enrollment images are taken by the camera of the mobile device as the user moves the mobile device to different positions relative to the user's head. The user may thus obtain enrollment images showing the user's face from different angles and distances.], comprising: 
one or more processors [Tussy, Figure # 1, and paragraph: 0047, lines 9 – 14, The server 120 may include any type of computing device capable of communicating with the mobile device 112. The server 120 and mobile device 112 are configured with a processor and memory and are configured to execute machine readable code or machine instructions stored in the memory]; and 
one or more network communication interfaces [Tussy, Figure # 1, and paragraph: 0047, lines 1 – 9, The mobile device 112 is configured to wirelessly communicate over a network 116 with a remote server 120. The server 120 may communicate with one or more databases 124. The network 116 may be any type of network capable of communicating to and from the mobile device including but not limited to a LAN, WAN, PAN, or the Internet. The mobile device 112 may communicate with the network via a wired or wireless connection, such as via Ethernet, WiFi, NFC, and the like], wherein the one or more processors are configured to: 
generate a registration target biometric template based on biometric information of a user [Tussy, paragraph: 0009, lines 1 – 7, In one embodiment, the user may enroll in the system by providing enrollment images of the user's face. The enrollment images are taken by the camera of the mobile device as the user moves the mobile device to different positions relative to the user's head. The user may thus obtain enrollment images showing the user's face from different angles and distances.]; 
transmit a biometric information registration request including the registration target biometric template to a server through the one or more network communication interfaces [Tussy, Figure #1, and paragraph: 0047, lines 1 – 3, The mobile device 112 is configured to wirelessly communicate over a network 116 with a remote server 120. Where at paragraph: 0049, lines 1 – 3, In this embodiment, the server 120 processes requests for identification from the mobile device 112 or user 108]; 
acquire transaction information based on the biometric information registration request from the server through the one or more network communication interfaces [Tussy, Figure # 1, and 9, and paragraph: 0097, In some embodiments, a copy of the enrollment information may be stored on the mobile device 112, and the mobile device 112 may verify that the credentials received on the mobile device 112 sufficiently correspond with the enrollment information. This would allow a user to secure documents, files, or applications on the mobile device 112 itself in addition to securing a user's account hosted on a remote device, such as the authentication server 120, even when a connection to the authentication server 120 may be temporarily unavailable, such as when a user does not have access to the Internet. Further, this would allow the user to secure access to the mobile device 112 itself. Or enrollment info may be stored on server]; and  
acquire a registration result for the registration target biometric template based on a verification result for the electronic signature from the server [Tussy, Figure # 1, and paragraph: 0058, lines 3 – 5, However, it is contemplated that the facial recognition processing may occur on the mobile device, the remote server, or both.] through the one or more communication interface [Tussy, Figure # 4, and paragraph: 0103, lines 1 – 11, Returning to FIG. 4, in step 440, the authentication server 120 may grant or deny access based on the verification in step 430. For example, if the authentication server 120 verifies that the credentials match the enrollment information, then the server 120 may authenticate the user to allow access to the user's account. In the instance where the authentication server 120 is separate from the account server 120B (such as a bank's server), the authentication server 120 may transmit the unique identifier to the account server along with an indication that the identity of the user associated with the unique identifier has been verified.].
	Tussy does not teach clearly generate an electronic signature for the transaction information using a private key;
transmit the electronic signature for the transaction information to the server through the one or more network communication interfaces. 
	However, AHN does teach generate an electronic signature for the transaction information using a private key [AHN, Figure # 7, steps 740, 750, and paragraph: 0149, The decryption key storage server may decrypt the encrypted biometric information for authentication and biometric information for registration corresponding to the identifier using the decryption key corresponding to the identifier (740). Then at paragraph: 0150, The decryption key storage server may determine whether or not the decrypted biometric information for authentication and the biometric information for registration corresponding to the identifier match (750). 
Where at paragraph: 0037, The encryption and the decryption may be performed by a symmetric encryption/decryption method or an asymmetric encryption/decryption method. Here, the symmetric encryption/decryption method indicates an algorithm or a method in which an encryption key that is used for encryption is identical to a decryption key that is used for interpreting, that is, decrypting, a password. On the other hand, the asymmetric encryption/decryption method indicates an algorithm in which an encryption key and a decryption key are different. Then of paragraph: 0038, Examples of a symmetric key include Triple Data Encryption Standard (3DES), Advanced Encryption Standard (AES), SEED, Academy-Research Institute-Agency (ARIA) DES, CRYPTON, RIJNDAEL, CAST256, RC6, RC5, RC4, RC2, TWOFISH, MARS, SERPENT, SKIPJACK, International Data Encryption Algorithm (IDEA), SEAL, DESX, BLOWFISH, CAST128, SAFER, etc., and examples of an asymmetric key include Rivest Shamir Adleman (RSA), EIGamal, Elliptic Curve Crypto (ECC) system, Digital Signature Standard (DSS), Public Key Partners (PKP), etc. It is self-evident that the symmetric key and the asymmetric key are not limited to the above examples, and information which has not been mentioned above but is used in the symmetric encryption/decryption method or the asymmetric encryption/decryption method may also be included in the symmetric key or the asymmetric key]; 
transmit the electronic signature for the transaction information to the server through the one or more network communication interfaces [Figure # 7, step 730, and paragraph: 0148, The decryption key storage server may extract a decryption key corresponding to the identifier from at least one decryption key (730).].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tussy and AHN in order for the forwarding of the encrypted facial recognition images from the user mobile device to the authentication server of an authentication system of Tussy to include storing the encrypted facial recognition images in a biometric storage server, and the decryption keys are stored in a decryption storage key server of AHN. This would allow for improvement of the authentication system, where the encrypted biometric data is stored secured independent of the storage location of decryption key that would be used to decrypt the encrypted biometric data. See paragraph: 0010, lines 22 – 28 of AHN. 
As per claim 2. Tussy as modified does teach the apparatus of claim 1, wherein the one or more processors are further configured to generate ciphertext for the registration target biometric template using identification information of the user [AHN, paragraph: 0011, lines 15 – 20, acquiring biometric information for registration corresponding to an identifier of the target client among pieces of the biometric information for registration having been encrypted by each of the at least one client transmitting the biometric information for registration] and transmit the biometric information registration request including the ciphertext to the server through the one or more network communication interfaces [AHN, paragraph: 0011, lines 20 – 33, providing the encrypted biometric information for authentication and the biometric information for registration corresponding to the identifier to the at least one sub-matching server to decrypt the encrypted biometric information for authentication and the biometric information for registration corresponding to the identifier; acquiring the decrypted biometric information for authentication and the decrypted biometric information for registration corresponding to the identifier; determining whether or not the decrypted biometric information for authentication and the decrypted biometric information for registration corresponding to the identifier match; and providing a matching result to the biometric information storage server or the target client].
As per claim 4. Tussy as modified does teach the apparatus of claim 1, wherein the registration result is determined based on the verification result of the server for the electronic signature using a public key that corresponds to the private key [AHN, Figure # 7, steps 740, 750, and paragraph: 0149, The decryption key storage server may decrypt the encrypted biometric information for authentication and biometric information for registration corresponding to the identifier using the decryption key corresponding to the identifier (740). Then at paragraph: 0150, The decryption key storage server may determine whether or not the decrypted biometric information for authentication and the biometric information for registration corresponding to the identifier match (750). 
Where at paragraph: 0037, The encryption and the decryption may be performed by a symmetric encryption/decryption method or an asymmetric encryption/decryption method. Here, the symmetric encryption/decryption method indicates an algorithm or a method in which an encryption key that is used for encryption is identical to a decryption key that is used for interpreting, that is, decrypting, a password. On the other hand, the asymmetric encryption/decryption method indicates an algorithm in which an encryption key and a decryption key are different. Then of paragraph: 0038, Examples of a symmetric key include Triple Data Encryption Standard (3DES), Advanced Encryption Standard (AES), SEED, Academy-Research Institute-Agency (ARIA) DES, CRYPTON, RIJNDAEL, CAST256, RC6, RC5, RC4, RC2, TWOFISH, MARS, SERPENT, SKIPJACK, International Data Encryption Algorithm (IDEA), SEAL, DESX, BLOWFISH, CAST128, SAFER, etc., and examples of an asymmetric key include Rivest Shamir Adleman (RSA), EIGamal, Elliptic Curve Crypto (ECC) system, Digital Signature Standard (DSS), Public Key Partners (PKP), etc. It is self-evident that the symmetric key and the asymmetric key are not limited to the above examples, and information which has not been mentioned above but is used in the symmetric encryption/decryption method or the asymmetric encryption/decryption method may also be included in the symmetric key or the asymmetric key].
As per method claim[s] 5 that includes the same or similar claim limitations as apparatus claim[s] 1, and is similarly rejected. 

As per method claim[s] 6 that includes the same or similar claim limitations as apparatus claim[s] 2, and is similarly rejected. 

As per method claim[s] 8 that includes the same or similar claim limitations as apparatus claim[s] 4, and is similarly rejected. 

Allowable Subject Matter
Claim[s] 9, 10, 12, 14, 15, 16, 18, 20 contain allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
***A reasons for allowance are forth coming in the next subsequent office action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434